Exhibit13.1 CERTIFICATION PURSUANT TO SECTION 906 OF SARBANES-OXLEY ACT OF Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section1350, Chapter63 of Title18, United States Code), the undersigned officer of Starfield Resources Inc., a public company incorporated in Alberta, Canada (the “Company”), hereby certifies that: The Annual Report on Form 20-F for the year ended February28, 2009 (the “Report”) of the Company fully complies with the requirements of section13(a) and 15(d) of the Securities Exchange Act of 1934 and information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 3, 2009 /s/André J. Douchane Name: André J. Douchane Title: President and Chief Executive Officer
